El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La parte demandante —Asociación Pro Bienestar Veci-nos de la Urbanización Huyke— recurre ante nos de una sentencia emitida por el Tribunal de Circuito de Apelacio-nes, confirmatoria de otra emitida por el Tribunal de Pri-mera Instancia, que deniega una petición de interdicto per-manente presentada por dicha Asociación con el fin de que el demandado, Banco Santander de Puerto Rico, cesara de utilizar dos solares, ubicados dentro la mencionada urba-nización, como estacionamiento para una de sus sucursales bancarias; solicitud de interdicto predicada en que tal uso contraviene restricciones de uso y edificación, las cuales gravan los solares en cuestión.
HH
Allá para 1985, el Banco Nacional de Puerto Rico inició un proyecto de construcción de un edificio comercial en los solares Núms. 176 y 178, respectivamente, localizados és-tos en la avenida Franklin D. Roosevelt en Hato Rey;(1) ello *529con el propósito de operar allí una de sus sucursales bancarias. Ambos solares colindan por la parte de atrás, o parte sur, con la urbanización Juan B. Huyke, en específico con los solares Núms. 179 y 181, respectivamente, de la calle José Padín, perteneciente a la referida urbanización. Algún tiempo después, durante 1987, el Banco Nacional adquirió mediante compraventa el solar Núm. 179 antes mencionado. Tal solar se encuentra clasificado por la Junta de Planificación de Puerto Rico bajo el distrito de zonifica-ción R-3, Distrito Residencial 3. Posteriormente, el 2 de septiembre de 1992, luego de la correspondiente solicitud, la Administración de Reglamentos y Permisos (en adelante A.R.Pe.) le extendió al Banco Nacional permisos de uso y de construcción, con el fin de que este último pudiera cons-truir y operar en el mencionado solar un estacionamiento para los clientes de la sucursal. Ello no obstante, nada hizo al respecto el Banco Nacional.
A principios de 1994, y luego de respectivas transaccio-nes al efecto, el Banco Santander de Puerto Rico adquirió mediante compraventa todos los activos del Banco Nacio-nal, por lo que éste pasó a convertirse en propietario de la sucursal localizada en la Ave. Franklin D. Roosevelt y del mencionado solar Núm. 179 de la Urb. Juan B. Huyke, colindante con la misma. Con el propósito de expandir sus servicios y de culminar el proyecto iniciado por el Banco Nacional, el Banco Santander adquirió el solar Núm. 181 de la referida Calle José Padín. Este solar queda adyacente al Núm. 179, previamente adquirido por el Banco Nacional.
Luego de ello, el Banco Santander obtuvo los correspon-dientes permisos de construcción y de uso por parte de A.R.Pe. para unir ambos solares, Núms. 179 y 181, y ope-rar, con mayor capacidad, el estacionamiento que antes ha-bía contemplado el Banco Nacional. Se comenzó el proyecto de construcción, demoliendo las estructuras de vivienda *530construidas en ambos solares, se cubrió el terreno de as-falto, se instaló un portón eléctrico de seguridad y, desde entonces, el Banco Santander comenzó a operar y a utilizar el área como estacionamiento para los clientes de la sucursal. Este se encuentra abierto a los clientes y emplea-dos del Banco de 8:30 a.m. a 4:00 p.m., con acceso vehicular desde la Ave. Franklin D. Roosevelt y salida, a través del referido portón eléctrico, hacia la calle José Padín. Los días jueves, viernes y sábado, después de las 4:00 p.m., el Banco destaca un guardia de seguridad en el estacionamiento para la protección de sus clientes.
El 22 de agosto de 1997, la Asociación Pro Bienestar Vecinos de la Urbanización Huyke (en adelante la Asocia-ción) presentó una demanda, sobre interdicto permanente, ante la Sala Superior de San Juan del Tribunal de Primera Instancia en solicitud de orden contra el Banco para que desistiera del uso comercial, como estacionamiento, que le ha estado dando a los solares localizados en la Calle José Padín.(2) Alegó la Asociación, como fundamento de su soli-citud, que ambos solares están sujetos a unas condiciones restrictivas de uso y edificación que limitan el uso a darse a los solares comprendidos en la Urb. Juan B. Huyke para fines exclusivamente residenciales. Sostuvo, además, que dicho uso afecta el bienestar y la seguridad de los vecinos, y que va en contra del interés propietario de los residentes de la urbanización.
En apoyo a tales contenciones, la Asociación hizo refe-rencia a la existencia, repetimos, de unas restricciones constituidas por el desarrollador original de la urbaniza-ción, contenidas en la Escritura Pública Núm. 65, sobre Constitución de Condiciones Restrictivas de Edificación de la Urbanización Juan B. Huyke, otorgada ante el notario *531público Miguel Marcos Contreras allá para el 9 de septiem-bre de 1946. La mencionada escritura consta inscrita, a su vez, como nota al margen de la inscripción de la finca principal urbanizada en el Registro de la Propiedad de San Juan, con el fin de que todos los solares comprendidos en la urbanización, y segregados de ésta, quedaran afectos a las referidas restricciones/3)
La parte demandada en su contestación a la demanda alegó, como defensa afirmativa, que las servidumbres en equidad constituidas en virtud de las referidas condiciones restrictivas se habían extinguido por los cambios radicales ocurridos en el vecindario, por lo que mantenerlas vigentes resultaba irrazonable y opresivo.
Luego de varios trámites procesales, incluyendo, entre otros, una inspección ocular de los solares en cuestión, así como de aquellas zonas periféricas a la Urb. Juan B. Huyke, el tribunal de instancia denegó el interdicto solicitado por la Asociación. El foro primario adujo tres fundamentos en apoyo de su dictamen. En primer lugar, determinó que la utilización del área como estacionamiento está autorizada por la See. 84.01(2) del Reglamento de Zonificación de Puerto Rico, Reglamento de Planificación Núm. 4 de 16 de *532septiembre de 1992, Reglamento Núm. 4844 de la Junta de Planificación.(4) En segundo término, sostuvo que los cam-bios sociales y circunstanciales ocurridos en el área perifé-rica a los solares en cuestión, provocaron la extinción de las servidumbres en equidad constituidas por el desarro-llador original de la urbanización. Por último, determinó que, de una lectura de la escritura de constitución de con-diciones restrictivas, no se desprende claramente la prohi-bición a los efectos de la actividad realizada por la parte demandada; esto es, sostuvo que la parte demandante lo que pretendía era impedir un uso que no había sido espe-cificado en la escritura ni constaba particularmente ins-crito en el Registro de la Propiedad.
Insatisfecha, la Asociación apeló ante el Tribunal de Cir-cuito de Apelaciones.!5) Cumplimentados los trámites ape-lativos pertinentes, el tribunal apelativo intermedio con-firmó el dictamen emitido por el tribunal de instancia. Sustentó tal determinación en prácticamente los mismos fundamentos esgrimidos por instancia. Expuso, además, que de una interpretación razonable del texto y del con-texto de la condición restrictiva en controversia, se des-prende que ésta sólo limita el uso de las edificaciones que se erijan en los solares, por lo que ello no impide el uso de tales solares para estacionamiento.
Inconforme, la Asociación acudió en revisión —vía cer-tiorari— ante este Tribunal, imputándole al foro apelativo intermedio haber errado:
*533... al hacer una interpretación restrictiva de las condiciones establecidas en la servidumbre en equidad y guardar silencio al no pasar juicio sobre las actuaciones de la parte recurrida al obviar unas restricciones que surgen del Registro de la Propie-dad, demoliendo estructuras para validar el uso comercial no permitido. Escrito de certiorari, pág. 5.
Expedimos el recurso. Contando con la comparecencia de ambas partes, y estando en posición de resolver el mismo, procedemos a así hacerlo.
En esencia, nos corresponde interpretar, en primer lu-gar, el texto utilizado por el desarrollador original de la Urb. Juan B. Huyke al constituir, en escritura pública, las condiciones restrictivas aquí en controversia, así como el alcance de ellas. Debemos evaluar, además, la validez y subsiguiente vigencia de tales servidumbres ante la ocu-rrencia de cambios ocurridos en la periferia de la referida urbanización; esto es, verificar si, de hecho, han tenido lu-gar suficientes cambios como para extinguir la servidum-bre en equidad aquí impuesta. Dicho de otro modo, deter-minar qué tipo o clase de cambios tienen el efecto de alterar su efectividad y vigencia. En virtud de ello, debe-mos evaluar, además, el efecto o alcance que tiene la con-cesión administrativa, por parte de A.R.Pe., de una “excep-ción” al uso reglamentario dispuesto por la Junta de Planificación para los solares en cuestión, vis-á-vis el con-tenido de las referidas restricciones de índole privada. Veamos.
r-H HH HH
A. De entrada, debemos determinar si las restriccio-nes en controversia, en efecto, cumplen o no con los requi-sitos que hemos establecido para que se configure una ser-vidumbre en equidad como tal.
*534La figura jurídica de la servidumbre en equidad tiene, en nuestro ordenamiento, un origen jurisprudencial. A diferencia de otras figuras de origen civilista, tal figura angloamericana fue adoptada por este Tribunal a principios del siglo pasado, ello al resolver Glines et al. v. Matta et al., 19 D.P.R. 409 (1913). En dicho caso se reconoció la existencia de dicha figura en Puerto Rico, mas, sin embargo, el Tribunal no realizó un análisis extenso de ella, limitándose simplemente a adoptarla y sostener su aplicación a través del recurso del injunction.(6) Este Tribunal ha “expandido” tanto la propia figura de la “servidumbre en equidad” como los contornos de su aplicación, ello en virtud de nuestra realidad jurídica de trascendencia civilista.(7) A esos fines, examinamos brevemente los casos Colón v. San Patricio Corporation, 81 D.P.R. 242 (1959); Fiol v. López de la Rosa, 46 D.P.R. 749 (1934), y Lawton v. Rodríguez Rivera, 35 D.P.R. 487 (1926), entre otros.
En Colón v. San Patricio Corporation, ante, brindamos una definición concreta de lo que constituye una “servi-dumbre en equidad” en nuestro ordenamiento. Al resolver que las restricciones, condiciones y limitaciones respecto al uso de la finca allí en cuestión, constituían lo que en nues-tro ordenamiento se conoce como “servidumbre en equi-dad”, advertimos que éstas son “cláusulas restrictivas ‘a beneficio de los presentes y futuros adquirentes’ que impo-nen cargas o gravámenes especiales, como parte de un plan *535general de mejoras para el desarrollo de una urbanización residencial en esa finca íd., pág. 250. Al regularse és-tas por los principios de equidad del derecho angloameri-cano, mediante una servidumbre de tal clase, el dueño de una propiedad a urbanizarse puede constituir por sí solo un gravamen sobre su fundo propio.(8)
En Lawton v. Rodríguez, ante, pág. 494, establecimos los requisitos esenciales que deben de tener lugar para su validez. Allí expresamente se dispuso que "para su validez y eficacia se requiere que las limitaciones sean razonables, se establezcan como parte de un plan general de mejoras, consten de forma específica en el título y se inscriban en el Registro de la Propiedad”. Véase Carrillo Norat v. Camejo, 107 D.P.R. 132, 137 (1978).
Las servidumbres en equidad constituyen cargas o gravámenes reales, por lo que crean derechos reales inscribibles en el Registro de la Propiedad, y una vez son inscritas, constituyen derechos reales oponibles erga omnes. Baldrich v. Registrador, 77 D.P.R. 739 (1954); Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346 (1986). Ello configura, entre los predios afectados, “una relación de servidumbres recíprocas, pues cada lote o solar es predio dominante, a la vez que sirviente, con relación a los demás lotes o solares de la urbanización”. Asoc. V. Villa Caparra v. Iglesia Católica, ante, pág. 353, citando a J.R. Vélez Torres, Curso de Derecho Civil, San Juan, Ed. Art Printing, 1983, T. II, pág. 416.
Dada su naturaleza de derecho real inscribible, el conocimiento de las limitaciones y condiciones impuestas en virtud de la misma, se imputa a todo presente y *536futuro adquirente de la propiedad que ésta grava. Debido a su constitución unilateral por el urbanizador y la subsi-guiente inscripción, ciertamente tales condiciones restrin-gen y limitan las facultades de los futuros adquirentes. Sabater v. Corp. Des. Eco. del Pastillo, Inc., 140 D.P.R. 497 (1997); Asoc. V. Villa Caparra v. Iglesia Católica, ante. En reiteradas ocasiones hemos expresado que el Registro de la Propiedad es público para quienes tengan interés en cono-cer sobre el estado jurídico de los bienes y derechos reales inscritos. García v. Rafael Durand & Assocs., 114 D.P.R. 440 (1983). Por consiguiente, en cuanto a las limitaciones de uso y edificación de una propiedad, el Registro es el “notificador” por excelencia sobre tal tipo de restricción a terceras personas interesadas.
En conformidad con ello, hemos expresado que cuando una persona tiene pleno conocimiento de las limitaciones de uso de una propiedad, nunca debe permitírsele llevar a cabo la conducta o actuación prohibida por tales restricciones. A esos efectos, establecimos o elaboramos la doctrina del “daño autoinfligido”. Véanse: Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326 (1985); Asoc. Resid. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759 (1987). A medida que se obtenga conocimiento sobre el tipo de condición a la cual esté afecta la propiedad, toda clase de daño producto de alguna actuación en contravención a ella, tendrá al actor como único causante de su peijuicio. A fin de cuentas, en tales casos, el Registro de la Propiedad, dado su principio cardinal de publicidad, otorga pleno conocimiento al que adquiere un terreno que está sujeto a la servidumbre en equidad o restricción. (9)
Hemos expuesto, además, que la creación, el contenido y el alcance de estas cargas o gravámenes reales se rigen por los principios del derecho de equidad. En conformidad con tales principios, las restricciones privadas que *537constituyen servidumbre en equidad se modifican o extin-guen en los siguientes casos: (1) por convenio de los intere-sados; (2) por efecto del tiempo o por realizarse la condición si las restricciones así se han constituido; (3) por confusión; (4) por renuncia o abandono de los propietarios que reciben los beneficios de la servidumbre; (5) por expropiación for-zosa si los gravámenes son incompatibles con el uso pú-blico del inmueble expropiado, y (6) cuando cambios radi-cales del vecindario no sólo hacen la restricción irrazonable y opresiva para el dueño del predio sirviente, sino que tam-bién destruyen el valor que la restricción tenía para el dueño del predio dominante, por lo cual resulta en verdad imposible alcanzar los fines que perseguía la servidumbre. Véanse: Colón v. San Patricio Corporation, ante, págs. 261-262; Asoc. V. Villa Caparra v. Iglesia Católica, ante, pág. 354.
Aparte de los casos en que la servidumbre queda modificada o extinguida, según las circunstancias indicadas en el párrafo anterior, los dueños de predios sujetos a servidumbres en equidad tienen disponible el recurso del “injunction” para hacer efectivos sus derechos e impedir violaciones a las limitaciones impuestas. Basta probar la violación de la servidumbre para que se justifique la utilización del injunction, ello sin necesidad de que se prueben daños reales o perjuicios sustanciales. Colón v. San Patricio Corporation, ante, pág. 259.
Acorde con lo anterior, contra el referido recurso, el derecho le reconoce a la parte demandada poder oponer todas la defensas que le otorgan los principios en equidad; se le reconocen como defensas varios motivos y circunstancias referentes a “las equidades personales entre litigantes”. A manera de ejemplo: el consentimiento, conciencia impura, incuria e impedimento. Asoc. V. Villa Caparra v. Iglesia Católica, ante, págs. 353-354.
En el presente caso se han dado los requisitos esenciales para que se configure una servidumbre en equidad, según *538nuestro ordenamiento. A saber, de un análisis de las res-tricciones aquí en controversia, se desprende que éstas son razonables; se establecieron como un plan de mejora por el desarrollador original y dueño de los predios gravados con el fin de limitar el uso de las propiedades a un uso residen-cial; constan de forma específica en el título, y están ins-critas en el Registro de la Propiedad. Ello no está en controversia.
Dicha conclusión, sin embargo, no dispone del asunto hoy ante nuestra consideración. A la luz de los pronuncia-mientos esbozados, y según mencionáramos previamente, debemos interpretar el texto utilizado por el desarrollador original de la Urb. Juan B. Huyke al constituir, en escri-tura pública, tales condiciones restrictivas, así como el al-cance de ellas.
Desde Sands v. Ext. Sagrado Corazón, Inc., 103 D.P.R. 826, 827 (1975), establecimos que las condiciones restrictivas en urbanizaciones residenciales tienen el propósito de preservar la belleza, la comodidad y la seguridad del reparto residencial según éste es concebido por sus arquitectos y constructores. (10) A renglón seguido reiteramos en dicho caso que tales condiciones restrictivas, “las cuales limitan las facultades de los futuros adquirentes de los solares y de las viviendas en cuanto a hacer obras nuevas y efectuar cambios en las ya hechas” (escolio omitido), hacen más agradable y segura el área residencial para las familias que allí deseen vivir. íd.
Respecto al alcance de tales limitaciones, precisamente en cuanto éstas restringen el uso o destino de las propiedades gravadas, el criterio más importante al determinar sobre tal alcance y sobre la designación de un “uso” es que, mediante el lenguaje utilizado, se le informe debidamente y sin ambigüedades a los nuevos adquirentes y *539terceros, sobre lo que se les está o no está permitido realizará11) Ello se debe precisar e identificar claramente en términos amplios y por definiciones de categorías como vivienda o uso comercial, para que tanto los nuevos adqui-rentes como los terceros sepan a qué atenerse con respecto a las limitaciones impuestas a su derecho de propiedad. La limitación debe constituir un aviso suficiente y adecuado, de manera que toda persona, al adquirir alguna de tales propiedades, pueda tomar una decisión informada antes de advenir dueño.
En cuanto a tal aspecto, es preciso destacar que en el contrato de compraventa de un solar o propiedad afectado por condiciones restrictivas, éstas son parte inherente del contrato. Sand’s v. Ext. Sagrado Corazón, Inc., ante, pág. 831. Debido a la naturaleza beneficiosa que dichas condiciones tienen para las áreas residenciales, son parte del valor que compra el adquirente de la residencia y por el cual paga. íd., pág. 832. En consecuencia, el adquirente tiene la justificada expectativa de que dichas condiciones van a ser respetadas.
De un análisis del expediente de autos surge que tanto el Banco Nacional, en aquel entonces, al adquirir el primer solar, como el Banco Santander al comprar el segundo, lo hicieron cuando en éstos todavía existían dos viviendas respectivamente. Ciertamente, cuando el Banco recurrido adquirió ambas propiedades era consciente de que éstas pertenecían a una zona residencial. La parte demandada tuvo, además, plena oportunidad de conocer sobre las con-diciones restrictivas que gravaban el terreno, ello a través del Registro de la Propiedad y de la correspondiente escritura. No podemos avalar la posición a los efectos de que la condición restrictiva reseñada únicamente afecta el uso de las edificaciones y no el uso de los solares per se. Resultaría un tanto absurdo interpretar que el desarrolla-*540dor original de la urbanización en cuestión hubiese querido limitar el alcance de las restricciones por él mismo impues-tas exclusivamente al acto de edificar y levantar estructu-ras para fines únicamente residenciales, sin pretender a su vez impedir cualquier otro uso de los lotes que no fuera residencial. Ello obvia, por demás, todo tipo de correlación existente entre los conceptos de uso de terrenos y edifica-ciones dentro del campo de la planificación urbana e in-cluso dentro del ámbito del derecho civil.
El uso como estacionamiento de los solares aquí en con-troversia ciertamente constituye un uso comercial, no resi-dencial, dirigido a servir los intereses comerciales del banco; intereses que, de hecho, son totalmente ajenos a los intereses de los residentes de la urbanización. Precisa-mente, surge de los documentos que obran en el expediente de autos que la intención del desarrollador original fue, desde un principio, el que se mantuviera el fin residencial de la urbanización y de que todos los solares de ésta estu-viesen afectos a las restricciones en cuestión. Por consi-guiente, resulta ilógica una interpretación que permitiera darle un uso comercial a los solares bajo el pretexto de que no existe edificación alguna construida sobre ellos. El Banco demandado no puede utilizar tal argumento como subterfugio para obviar las restricciones impuestas y pretender oponer como justificación el que ambos lotes se en-cuentran “vacíos” o “sin estructuras”, cuando la realidad es que se han acondicionado los lotes como estacionamiento y ambos sirven propósitos comerciales.
El Banco demandado pretendió efectuar, de facto, una conversión del uso de los solares, de residencial a comer-cial, obviando las restricciones privadas que conocía los gravaban. Tales restricciones informan clara y debida-mente a cualquier futuro adquirente que cualquier uso no residencial está vedado. Podemos incluso advertir que las referidas limitaciones son de naturaleza, más bien, exclu-yente y proscriben cualquier tipo de construcción no resi-*541dencial, incluyendo la utilización de los solares como un estacionamiento! Aun cuando tal estacionamiento no sea una “estructura” o “edificación” que se erija sobre un solar per se, ciertamente, para habilitar el área, el Banco llevó a cabo obras de construcción incluyendo, entre otras, la co-bertura del terreno con asfalto y la subsiguiente instala-ción de verjas de acero en conjunto con un portón eléctrico.
Tal proceder da al traste con la intención de aquellas personas que constituyeron las restricciones de que el uso, tanto de las edificaciones como de los solares, donde ubi-quen o no tales edificaciones, fuese para fines residenciales. Al evaluar la restricción en controversia en su justa perspectiva, y en conjunto con las demás, se des-prende que el propósito esencial de su existencia es el de evitar la proliferación de usos no residenciales o comercios dentro de la zona comprendida por la urbanización. Erró, en consecuencia, el foro apelativo al concluir que la restric-ción no prohibía el uso no residencial de los solares.
C. Validada la restricción en cuanto a la prohibición referente al uso no residencial de los solares sin estructu-ras, debemos entonces determinar si tal limitación ha per-dido vigencia ante los cambios ocurridos en la zona.
Según reseñáramos previamente, toda servidumbre en equidad puede extinguirse o modificarse cuando, entre otras circunstancias, cambios radicales del vecindario no sólo hacen la restricción irrazonable y opresiva para el dueño del predio sirviente, sino también destruyen el valor que la restricción tenía para el dueño del predio domi-nante, razón por la cual resultaría imposible alcanzar los fines que perseguía la servidumbre. Colón v. San Patricio Corporation, ante; Asoc. V. Villa Caparra v. Iglesia Cató-lica, ante.
El Banco demandado sostiene, como defensa, que los cambios ocurridos en la periferia de la Urbanización Juan B. Huyke, entiéndase con ello los alrededores de la avenida Roosevelt, extinguieron la servidumbre en *542cuestión.(12) En el pasado hemos reiterado que la extinción de las servidumbres por motivo o causa de cambios radica-les cobra razón de ser cuando el cambio ocurrido sea de tal naturaleza que haya dejado sin valor alguno el convenio en cuanto a la parte dominante residencial. Asoc. V. Villa Ca-parra v. Iglesia Católica, ante; Macatee v. Biascochea, 37 D.P.R. 1 (1927).
Así pues, hemos hecho claro que, de ordinario, tal de-fensa se configura cuando: (1) el (los) cambio(s) radical(es) haya(n) convertido la restricción en una carga irrazonable y opresiva para el dueño del predio sirviente; (2) haya des-truido el valor que de otro modo tendría la restricción para los dueños de los predios dominantes, y (3) frustre por com-pleto y permanentemente el propósito u objetivo de la restricción. Colón v. San Patricio Corporation, ante, pág. 265. Indicamos en el citado caso que es preciso se cumplan los tres requisitos mencionados para que se justifique po-ner fin a la restricción.
Es necesario que los cambios del vecindario sean de carácter tan radical y permanente que lleguen al punto de impedir sustancialmente la consecución de las ventajas y de los beneficios establecidos por la servidumbre. Olmeda Nazario v. Sueiro Jiménez, 123 D.P.R. 294 (1989). Adviértase que el análisis a seguir lo es el de, si por razón de cambios radicales en las condiciones del vecindario, resulta imposible lograr el propósito que persigue la servidumbre en equidad. Es, entonces, cuando ésta queda modificada o extinguida. Id. Por otra parte, el peso de la prueba para establecer que ha ocurrido un cambio en el vecindario le corresponde al que ataca la validez de la servidumbre en equidad.
*543Al realizar dicha tarea interpretativa hemos ex-presado que pueden considerarse tanto los cambios acaecidos dentro del área restringida como las alteraciones sobrevenidas en los terrenos que la rodean. En cuanto a este aspecto, desde que resolvimos el citado caso Colón v. San Patricio Corporation, ante, pág. 265, indicamos que conjuntamente con el cumplimiento de los tres requisitos antes esbozados se requiere que
... los cambios del vecindario tienen que afectar en la forma antes señalada a la totalidad de los solares comprendidos den-tro del área restringida. No basta que una parte de dicha área, situada al borde o a orillas del distrito que no está sujeto a las restricciones, sufra el impacto de los referidos cambios, si hay solares o porciones interiores del área restringida que todavía pueden recibir las ventajas y beneficios establecidos a su favor mediante la servidumbre equitativa. Es decir, las restricciones no pueden extinguirse mediante un proceso gradual de abro-gación que empieza con los solares al borde del área restrin-gida y se extiende paso a paso hasta las porciones o solares situados en el centro de los terrenos restringidos .... (Énfasis suplido.)
A tenor con lo anterior, hemos advertido que los cambios en los terrenos o predios restringidos tienen más peso que los ocurridos fuera o en los que los rodean. “Si el área gra-vada no se ha deteriorado, de ordinario no debemos dejar sin efecto una restricción porque han ocurrido cambios en la periferia.” Asoc. V. Villa Caparra v. Iglesia Católica, ante, pág. 356. De hecho, a medida que los contornos de la planificación urbana y comercial han ido evolucionando, tanto la jurisprudencia de este Tribunal como la norteame-ricana ha reseñado varios factores que se deben de tomar en consideración a la hora de evaluar el efecto que tengan o no los cambios con respecto a cierta restricción privada. Ello con el propósito de poder determinar si, en efecto, se ha modificado o, incluso, extinguido la servidumbre cuya vigencia esté en controversia.
Así, se ha considerado: (1) el tamaño del área sujeta a las restricciones; (2) la localización de los cambios ocurrí-*544dos con respecto al área restringida; (3) el tipo de cambio ocurrido; (4) cambios en la infraestructura, con particular referencia a los patrones de tránsito; (5) la extensión y na-turaleza de los usos comerciales e industriales en las áreas circundantes; (6) valor de los terrenos residenciales en comparación con los comerciales; (7) término y duración de las restricciones; (8) si las restricciones continúan siendo beneficiosas o no para los dueños de los solares afectados, y (9) el cambio ocurrido en la zonificación del área y sus alrededores.(13)
Acorde con lo anterior, hemos indicado que, al evaluar tales factores, se debe tomar en cuenta que un área pe-queña es más vulnerable y sus solares están más expues-tos a los efectos de los cambios en la periferia; ello cierta-mente repercute mayormente en tales sectores que en los más grandes. Asimismo, mientras más cerca se encuentren las zonas que han cambiado, mayor el impacto.
Ciertamente, los casos que mayores controversias aca-rrean son aquellos en que, como en el presente, los cambios han afectado la parte colindante a los lotes restringidos por la servidumbre en equidad o que han afectado sólo una parte de los lotes restringidos. Claro está, los que están a lo largo del borde del área restringida han perdido su valor residencial pero han adquirido valor comercial. Por otra parte, aquellos solares localizados al interior conservan su valor residencial.
Según nos ilustran Fermín Arraiza Navas y José R. Ro-qué Velázquez, ante tal tipo de situación
... son pocos los casos en que se ha rechazado poner en vigor la restricción de la servidumbre en equidad. El peso que tiene *545el demandado es tan grande como si el cambio hubiese afec-tado el área entera sujeta a la servidumbre en equidad. La razón para esto es que sólo de esta forma es posible defender y preservar el valor de los lotes internos residenciales aún no afectados.(14)
En el caso de autos, el Banco demandado alega que, aún en el supuesto de que se concluya que la restricción impide el uso no residencial de los solares gravados,(15) entonces debemos resolver que los cambios ocurridos en la zona la extinguieron. Apoya tal argumento en el hecho de que han habido ciertos cambios en la zonificación de los solares co-lindantes con la Ave. Roosevelt y que, incluso, ciertos pre-dios localizados dentro de la Urbanización Juan B. Huyke están siendo utilizados para propósitos comerciales, aun cuando éstos se encuentran clasificados como Distritos Re-sidenciales R-3.
Por otra parte, la Asociación alega que los solares que el Banco alega están siendo utilizados para fines no residen-ciales, en realidad están vacantes, incluso marcados en los mapas de zonificación como lotes residenciales vacantes, R(V). En síntesis, sostiene que, en comparación con el total de solares comprendidos dentro del área restringida, la gran mayoría de éstos están siendo utilizados como vivienda.
De un examen del expediente de autos, incluyendo dos mapas de zonificación del área —uno de vigencia de 28 de diciembre de 1949 y otro con vigencia de 13 de julio de *5461998— de un estudio de cambios de la Urbanización/16) entre otros documentos, se desprende que la hilera de so-lares que colinda directamente con la Ave. Roosevelt fue rezonificada y actualmente cae bajo una clasificación de Distrito Comercial, C-2. Ninguno de esos solares —un total de veintiséis agrupados en veintidós— actualmente forma parte de la urbanización. Surge de ambos mapas, además, que todos los solares que caen dentro de la zona comprendida por la urbanización y que están sujetos a las restricciones privadas, aún mantienen, desde 1949, una clasificación residencial, R-3.(17)
Por otro lado, tenemos que, de un total de ciento ocho solares(18) examinados en el referido estudio de cambios, veintidós solares hoy día tienen una zonificación comercial; tal número comprende el 20% de los solares estudiados. Precisamente esos veintidós solares son, en específico, los que comprenden la hilera que colinda con la Ave. Roosevelt, solares que quedan al borde del área restringida por la servidumbre. El estudio indica, además, que del referido total de ciento ocho solares del sector, treinta y siete no tienen uso residencial, lo que significa que un 34% de los solares estudiados no están siendo utilizados para fines residenciales. Precisamente, dentro de tales treinta y siete, recordemos que veintidós ubican en la hilera de la Ave. Roosevelt, zonificados como comerciales. Por lo que, a fin de cuentas, los quince restantes, localizados dentro del *547área restringida, aunque clasificados como R-3, no se les está dando un uso per se residencial.
Al examinar el mapa de zonifícación de 1998, surge que a la mayoría de esos quince solares, en específico once de éstos, no se les está dando un uso residencial por razón de encontrarse vacantes;(19) constan específicamente marcados en el referido mapa como R(V). En los predios de la calle José Padín se encuentran, en específico, ocho de éstos va-cantes, más bien con estructuras de vivienda vacantes o vacías. Por consiguiente, de la totalidad de los predios que forman parte de la Urbanización Juan B. Huyke como tal, unos noventa y siete,(20) sólo los quince mencionados no tienen usos residenciales. Precisa destacar, además, que el propio perito de la parte demandada señaló en el referido estudio que, según el Plan de Ordenación del Municipio de San Juan, el área en controversia se vislumbra que siga teniendo carácter residencial.
A la luz de los datos y el análisis antes reseñado, somos del criterio que los cambios en la zona, acaecidos a través de los años, no han convertido las restricciones en contro-versia en unas obsoletas, injustas, irrazonables y opresivas como tampoco han disminuido el valor de dichas restriccio-nes para los dueños de los predios dimanantes de la Urba-nización Juan B. Huyke.
El hecho de que haya ocurrido un desarrollo comercial en el área periférica no implica que se hayan abandonado las restricciones al uso de la propiedad que gravan el vecindario. Olmeda Nazario v. Sueiro Jiménez, ante. Ello tampoco implica que hayan ocurrido cambios sustanciales en el uso de las propiedades que tengan que ser tolerados por la totalidad de los vecinos. Éstos han expresado un interés evidente de evitar que se produzca un cambio de *548circunstancias en el sector que permita la proliferación de negocios en la calles de la urbanización.
No debemos olvidar que las alteraciones o cambios ca-paces de modificar o extinguir una servidumbre en equi-dad tienen que ser tan radicales que conviertan la restric-ción por ella impuesta en una suficientemente irrazonable u opresiva, capaz de destruir el valor que tenía el convenio original. Recordemos que, en caso de que el área gravada no se haya afectado, no debemos dejar sin efecto una res-tricción válidamente impuesta porque hayan ocurrido cam-bios en la periferia o en el área circundante. Véanse: Colón v. San Patricio Corporation, ante; Asoc. V. Villa Caparra v. Iglesia Católica, ante.
El derecho propietario que pueda tener una persona, en el presente, el del Banco demandado, no incluye el derecho o facultad de explotar al máximo sus posibilidades en detrimento de otros intereses sociales. Asoc. Res. Park Side, Inc. v. J.P., 149 D.P.R. 300 (1999); intereses sociales que, de hecho, ignoraríamos si desatendiéramos el reclamo de los vecinos de la Urbanización Juan B. Huyke de gozar y disfrutar de su propiedad en la forma y el modo estipulado contractualmente al momento de adquirir sus viviendas.
Por consiguiente, resolvemos que tanto el Tribunal de Primera Instancia como el Tribunal de Circuito de Apela-ciones incidieron al concluir que los cambios ocurridos en la periferia de la Urbanización Juan B. Huyke extinguieron las restricciones privadas previamente impuestas sobré to-dos los predios segregados de la misma.
D. Ante la no ocurrencia de cambios radicales suficien-tes como para extinguir la servidumbre en cuestión, debe-mos evaluar entonces el efecto que tiene la concesión ad-ministrativa, por parte de A.R.Pe., de la “excepción” al uso reglamentario dispuesto por la Junta de Planificación para los solares en cuestión, permitiendo así la utilización de los solares para estacionamiento. En síntesis, los residentes *549de un área clasificada como residencial, con densidad in-termedia, intentan proteger la seguridad, la integridad y el carácter de su vecindario contra la decisión administrativa de variar en la práctica tal uso, mediante un permiso discrecional. Ciertamente, tal concesión da al traste con el contenido de las referidas restricciones de índole privada. Veamos.
En reiteradas ocasiones hemos expresado que es imprescindible tomar en consideración, al examinar la puesta en vigor de una restricción ante la ocurrencia de cambios radicales, cuál ha sido y es la política de la Administración de Reglamentos y Permisos, y de la Junta de Planificación de Puerto Rico en cuanto a la zonificación y rezonificación de áreas, y en cuanto a la concesión tanto de permisos regulares como de los emitidos discrecionalmente como excepciones y variaciones a los reglamentos vigentes. “En nuestras circunstancias geográficas el Estado ha elaborado unos instrumentos de planificación para un desarrollo integral del uso de terrenos e inversiones que también deben ser considerados al poner en vigor estas restricciones.” Asoc. V. Villa Caparra v. Iglesia Católica, ante, pág. 357.
En virtud de ello, debemos tener en mente que la Junta de Planificación es el organismo creado por ley para guiar el desarrollo integral de Puerto Rico y llevar a cabo la importante labor de planificar, zonificar y establecer el uso de las distintas áreas del país. 23 L.P.R.A. sec. 62c. Negrón v. Junta de Planificación, 139 D.P.R. 191 (1995). A tales efectos, el referido organismo ostenta la facultad no sólo de preparar y adoptar mapas de zonificación de la Isla, sino además de considerar y atender solicitudes de enmiendas a éstos. 23 L.P.R.A. see. 62 j(5). Entre sus funciones está precisamente la de adoptar y aprobar los reglamentos necesarios para cumplir con la tarea que le fue *550delegada por la Legislatura, aprobando así, entre otros, el Reglamento de Zonificación de Puerto Rico.
Cabe destacar además que el Poder Legislativo, al aprobar la Ley Orgánica de la Administración de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975, según enmendada, 23 L.P.R.A. sec. 71 et seq., trasladó a la referida Administración las funciones de la Junta de Planificación respecto a la aplicación de los reglamentos en los casos individuales y la concesión de permisos de construcción. En virtud del referido estatuto se adoptó un esquema administrativo mediante el cual se transfirió a A.R.Pe. las funciones operacionales de la Junta de Planificación y se confirió a este organismo la facultad de aplicar y velar por el cumplimiento de las leyes y los reglamentos de planificación. Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, 331 (1985); Junta de Planificación v. J.A.C.L., 109 D.P.R. 210, 214 (1979).
Entre las funciones más importantes de A.R.Pe. está la de aplicar los reglamentos de planificación adoptados por la Junta para el desarrollo, subdivisión y uso de terrenos, y para la construcción y uso de edificios, así como el cumplimiento de toda ley estatal, ordenanza o reglamentación de cualquier organismo gubernamental que regule la construcción el Puerto Rico. 23 L.P.R.A. sec. 71 et seq.; Negrón v. Junta de Planificación, ante.
Sabido es que a A.R.Pe. se le ha concedido amplia discreción sobre la formulación y el mantenimiento de la política pública a seguir con relación al trámite de la concesión y denegación de uso y la intención de proveer los remedios legales necesarios para poder velar por el cumplimiento efectivo de toda determinación que tenga por hacer. A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986). Precisamente, entre los reglamentos que A.R.Pe. tiene que, por deber ministerial, aplicar y hacer cumplir, está el Regla-*551mentó de Zonificación de Puerto Rico, Reglamento de Pla-nificación Núm. 4 de 5 de noviembre de 2000.(21)
Dicho reglamento se aprobó con el propósito de guiar el uso y desarrollo de los terrenos y edificios, para asegurar y fomentar la salud, la seguridad, la moral, el orden, la estabilidad económica y el bienestar general de los presentes y futuros habitantes de Puerto Rico, reconociendo así la necesidad de armonizar el deber del Gobierno de garantizar una adecuada utilización de los terrenos con el derecho de los ciudadanos al disfrute de su propiedad privada. La importancia que para el Pueblo representa la ordenada y adecuada utilización de nuestros terrenos y recursos está incluso constitucionalmente reconocida. Ortiz, Gómez et al. v. J. Plan., 152 D.P.R. 8 (2000); Art. VI, Secs. 14 y 19, Const. E.L.A, L.P.R.A., Tomo 1.
Con el propósito de instrumentar la política pública que le fue encomendada a A.R.Pe. en cuanto a la concesión de permisos, hemos reconocido que dicha agencia puede conceder permisos discrecionales utilizando uno de dos métodos, a saber: (1) vía “excepción o autorización directa”, al amparo de lo dispuesto por la Sec. 82.00 del Reglamento de Zonificación, o (2) autorizando una “variación”, a la luz de lo dispuesto en la Sec. 84.00 de dicho Reglamento. Asoc. C.D. Octubre v. J.A.C.L., ante; Asoc. Res. Park Side, Inc. v. J.P., ante.
En el citado caso Asoc. C.D. Octubre v. J.A.C.L., ante, pág. 332, reiteramos la definición que sobre ambos términos expusiéramos en Quevedo Segarra v. J.A.C.L., *552102 D.P.R. 87, 92 (1974): el término “variación” es aquel permiso mediante el cual se puede dedicar una propiedad a un uso prohibido por las restricciones impuestas en una zona o distrito; el término “excepción” se refiere a aquella autorización para usar la propiedad en cierto modo que de antemano el propio Reglamento de Zonificación admite y tolera, siempre que se cumpla con ciertas condiciones.
En lo pertinente a la controversia que hoy ocupa nuestra atención, expresamos en dicho caso que la concesión de “excepciones” es un medio para controlar ciertos usos que no son frecuentes pero que pueden tener un efecto adverso en el vecindario. Éstas se conceden únicamente en casos expresamente autorizados por el Reglamento y siempre sujetas a las condiciones en él prescritas. El aspecto neurálgico en la concesión de excepciones es el de restringir cierto usos que resulten adversos, aun cuando resulten ser compatibles al carácter del vecindario. Tienen primacía en tal concesión el interés público y el interés del vecindario en particular sobre el interés del dueño del terreno que la solicita. Quevedo Segarra v. J.A.C.L., ante. Por vía de “excepciones”, y en armonía con los propósitos generales del Reglamento antes mencionado, se le permite a A.R.Pe. autorizar ciertos usos que en el Reglamento se dispongan, siempre que por medio del diseño, la construcción y la operación del proyecto permitido, se haya de proteger la seguridad, el bienestar de los ocupantes de las propiedades limítrofes y, en fin, se asegure la debida protección al interés público.
En el presente caso, A.R.Pe., como resultado de la que-rella instada por la Asociación ante dicha agencia, enten-dió prudente concederle al Banco demandado una “excep-ción” al uso reglamentario dispuesto para los solares en cuestión, permitiendo así su utilización como estacionamiento. Es preciso destacar que no obra en el ex-pediente de autos documento alguno referente a los facto-*553res considerados por dicho organismo al conceder tal per-miso discrecional. De todas formas, el foro primario sostuvo que ambos solares podían ser utilizados como es-tacionamiento a la luz de ciertas disposiciones del referido Reglamento de Zonificación.
A tales efectos, el Reglamento(22) vigente al momento de autorizarse la excepción disponía que en los Distritos Re-sidenciales, incluidos obviamente los R-3,(23) se podrá per-mitir el establecimiento de áreas de estacionamiento como negocio o para servir un uso comercial, para vehículos de capacidad clasificada de no más de 1.5 toneladas, en sola-res o predios abiertos que estén a una distancia no mayor de 100 metros de una Distrito C-2, entre otros distritos de clasificación comercial. Subsección 84.01(2) del Reglamento. A renglón seguido, disponía la referida sub-sección que los accesos desde y hacia las vías públicas para las áreas de estacionamiento en distritos residenciales se-rán a través de los predios comerciales colindantes, en la medida en que sea posible, evitando la circulación de vehí-culos por calles que den frente a distritos residenciales. Más adelante se dice que cuando no sea posible evitar la circulación de vehículos a través de calles en distritos resi-denciales se celebrará una vista pública para considerar la forma de mitigar los efectos.
Con estos pronunciamientos en mente, procedemos a *554evaluar los argumentos presentados por el Banco demandado. Dicha parte alega que, por razón de que la citada subsección del Reglamento de Zonificación permite el establecimiento de áreas de estacionamiento en predios clasificados como residenciales, R-3, y en vista del hecho de que A.R.Pe. le concedió permisos de uso, de construcción y una eventual “excepción” al uso reglamentario para po-der operar el estacionamiento, está en todo derecho de po-der seguir operándolo como tal. Ello a pesar de que las restricciones de índole privada impuestas por escritura e inscritas en el Registro de la Propiedad vedan tal utilización.
En el pasado, al resolver controversias de similar naturaleza, hemos advertido enfáticamente que, aunque en ocasiones las servidumbres son compatibles con la zonificación del estado, su propósito, creación e implantación dependerá de que los dueños de los solares o predios gravados las hagan valer. Reiteradamente hemos resuelto que la mera concesión de un permiso por la Junta de Planificación o por A.R.Pe. no tiene el efecto ni el alcance de anular restricciones privadas que resulten incompatibles con el permiso concedido. Véanse: Rodríguez v. Twin Towers Corp., 102 D.P.R. 355, 356 (1974); Colón v. San Patricio Corporation, ante, págs. 267; Pérez v. Pagán, 79 D.P.R. 195, 198 (1956); Sands v. Ext. Sagrado Corazón, Inc., ante, pág. 831.
Del mismo modo, una “rezonificación concedida no tiene el efecto de anular las restricciones privadas que resulten incompatibles con la misma”. Luán Investment Corp. v. Román, 125 D.P.R. 533, 551 (1990). En tales casos, los beneficiarios de la restricción, con el propósito de hacer valer sus derechos, pueden recurrir a una acción independiente, incluida la del “injunction” ordinario, para que los reclamos de todas las partes acreedoras al derecho surgido de la servidumbre en equidad, sean adecuadamente *555atendidos. íd. Véase Olmeda Nazario v. Sueiro Jiménez, ante.
Aun cuando la decisión del organismo administrativo recibirá la debida deferencia, en el balance de intereses y factores involucrados para la determinación de cuál reglamentación debe prevalecer, entiéndase la del Estado o la privada, tienen gran peso si el propietario que pretende utilizar su predio para fines vedados por la restricción privada, tenía o no conocimiento de las limitaciones por ésta impuesta. De tener el propietario conocimiento de tales limitaciones, bajo tales condiciones le está vedado el solicitar, y de que se le conceda, un alivio administrativo vía variaciones o excepciones. Véase Asoc. C.D. Octubre v. J.A.C.L., ante, según citado en Asoc. Res. Park Side, Inc. v. J.P., ante.
Ello así, por cuanto se supone que, al comprar la propie-dad, éste adquirió conocimiento de las limitaciones a las que estaba sujeta; luego no debe premiársele permitiendo que la utilice para fines que den al traste con ellas. La persona que así actúe ciertamente se coloca voluntaria-mente en tal posición, “autoinfligiéndose” el perjuicio que le cause el no poder utilizar su propiedad para los fines pretendidos. Asoc. C.D. Octubre v. J.A.C.L., ante, pág. 334.(24)
No debe haber duda alguna de que, en el presente caso, cuando el Banco demandado adquirió la propiedad en cues-tión, tenía conocimiento, o al menos lo obtuvo en ese mo-mento, de que ambos predios se encontraban localizados en una zona residencial, colindante a un sector comercial, además de estar sujetos a las referidas restricciones. Al adquirir el terreno, obtuvo conocimiento además de que no podía construir allí ningún tipo de edificación, estructura *556y/o lote comercial, o no residencial, sin variar o sin que se le concediese una excepción al uso de dicho solar. Al cono-cer estas limitaciones, se colocó voluntariamente en una posición que eventualmente podría causarle un perjuicio; ciertamente, pretender obviar las restricciones privadas, a través de una variación o excepción, en este tipo de cir-cunstancias, resulta totalmente improcedente. Asoc. C.D. Octubre v. J.A.C.L., ante. Valga aclarar que la referida doc-trina de la “autoinflicción del daño” aplica independiente-mente de que el perjudicado supiera que la restricción so-bre la propiedad fuese real o constructiva. Fuertes, Guillermety v. A.R.Pe., 130 D.P.R. 971 (1992).
Como tribunal de justicia, tenemos el deber y la obligación de facilitar, en todo lo posible, dentro de la ley, que tanto el Estado como las personas particulares puedan hacer efectivas las disposiciones civilizadoras de urbanismo. Olmeda v. Nazario Sueiro, ante. No podemos ignorar, sin embargo que, en el presente caso el Banco supo de ello en todo momento, fue debidamente notificado y aún así solicitó y llevó a cabo todo un trámite de permisos en las agencias administrativas correspondientes. Al así actuar hizo caso omiso de la existencia de unas restricciones, primeras en tiempo, y pretendió utilizar la referida concesión administrativa como subterfugio para burlarlas.(25)
La aprobación de uso del estacionamiento por parte de A.R.Pe. no derogó en modo alguno las condiciones restrictivas. Como indicáramos en cuanto a tal aspecto en Colón v. San Patricio Corporation, ante, págs. 267-268:
... El hecho de que la Junta de Planificación haya aprobado la construcción de la urbanización a que se alude en la de-*557manda, no tiene el efecto de anular las restricciones privadas que pueden impedir su construcción. Conforme dijimos en Pé-rez v. Pagán, 79 D.P.R. 195: “Nada hay en la Ley de Planifica-ción, 23 L.P.R.A., secs. 1-54, ni en los reglamentos aprobados por la Junta a virtud de esa Ley, que indique que la mera concesión de un permiso de construcción tenga el efecto y al-cance de anular restricciones privadas que resulten inconsis-tentes con el permiso concedido. El otorgar un permiso de construcción es un deber ministerial, cuando la solicitud que al efecto se presenta cumple estrictamente con los requisitos de ley o de los reglamentos al efecto aprobados. La situación que surge es análoga a cuando un reglamento de zonificación permite para un distrito un uso que está prohibido por restric-ciones convencionales. Existe copiosa jurisprudencia al efecto de que en tales casos prevalecen las restricciones”; (Citas omi-tidas y énfasis suplido.)
Hemos resuelto, además, en cuanto a las autorizaciones emitidas por A.R.Pe., que aun cuando ésta hubiese permi-tido el establecimiento de cierto local comercial en una zona residencial, la obtención del referido permiso por parte de dicha agencia no tiene el efecto de anular restric-ciones incompatibles con tal permiso.(26) Por consiguiente y según expresáramos anteriormente, las servidumbres en equidad no pierden vigencia ante la autorización de una orden o permiso de A.R.Pe. o de la Junta de Planificación.
En mérito de lo anteriormente expuesto, resolvemos que los permisos otorgados por A.R.Pe. para el uso y construc-ción del estacionamiento en cuestión, así como la concesión de la “excepción” al uso reglamentario concedida a favor del Banco por dicha agencia, no tuvieron el efecto de anu-lar las condiciones restrictivas en controversia en el pre-sente caso.
Por los fundamentos antes expresados, procede decretar la revocación de la sentencia emitida en el presente caso por el Tribunal de Circuito de Apelaciones. En consecuen-cia, se declara con lugar la petición de interdicto perma-*558nente presentada por la parte demandante, ordenándose al Banco Santander que cese y desista de seguir utilizando los solares números 179 y 181 como un estacionamiento para sus clientes u otra personas, debiendo dicha institu-ción financiera, además, tomar los pasos necesarios para evitar el uso como estacionamiento de dicho terreno por cualquier otra persona.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita. Los Jueces Asociados Señor Fuster Berlingeri y Señor Corrada Del Río no intervinieron.

(1) Todos los solares comprendidos en esa hilera que colinda por el norte con la avenida Roosevelt, se encuentran clasificados por la Junta de Planificación del Es-*529tado Libre Asociado de Puerto Rico bajo el distrito de zonificación C-2, Distrito Co-mercial Central Intermedio.


(2) Debemos señalar que, previo a la presentación de dicho recurso, ya la Aso-ciación Pro Bienestar Vecinos de la Urbanización Huyke (Asociación) había instado una querella ante la Administración de Reglamentos y Permisos (en adelante A.R.Pe.). El 29 de febrero de 1996, el oficial examinador a cargo de ella recomendó no revocar los permisos otorgados y conceder al Banco una “excepción”, permitiendo así la utilización de ambos solares como estacionamiento.


(3) Entre estas condiciones, y en lo pertinente al caso de autos, se encuentran las siguientes, a saber:
“1- La edificación que se levante en cada uno de los solares será dedicada única y exclusivamente para fines de residencia y no más de dos familias, entendiéndose que cuando una edificación se construya para albergar dos familias, ésta será de dos plantas cada una de las cuales albergará una familia distinta.
“2- No se permitirán casas mixtas, parte para residencia y parte para almacén o comercio, así como tampoco se permitirán garajes de maderas, zinc o material alguno que no fuera concreto armado o bloques de hormigón también con techo de azotea o tejas; pudiéndose construir el garaje para uno o dos vehículos si así lo desea.
“7- Las presentes condiciones restrictivas de edificación estarán vigentes sin limitación de término o tiempo alguno.
“8- La contravención de estas restricciones y condiciones por parte de cualquier dueño de un solar, o por sus herederos, sucesores en título o causahabientes deter-minarán al (sic) quebrantamiento del contrato y dará derecho a los demás propieta-rios, o a uno cualquiera de ellos, a establecer la reclamación judicial correspondiente para el cese de tal perturbación o contravención. Los dueños de esta urbanización ceden desde ahora dicho derecho sin responsabilidad alguna de su parte en cuanto a los efectos de esta cesión.” (Énfasis suplido.) Apéndice, exhibit II, págs. 7-8.


(4) Tal reglamento era el vigente al momento de la Administración de Reglamen-tos y Permisos (A.R.Pe.) conceder la “excepción” al Banco. Aun cuando no hay cons-tancia alguna en el expediente de autos, entendemos que A.R.Pe. basó su decisión en este reglamento al permitirle al Banco utilizar los solares como estacionamiento de la sucursal. Dicho Reglamento fue derogado por el Reglamento Núm. 6211 de la Junta de Planificación de 5 de noviembre de 2000. La sección citada, ahora See. 74.01(2), no sufrió enmienda alguna.


(5) En su escrito alegó que el tribunal de instancia incidió
“... al interpretar que los cambios radicales en la periferia de la Urbanización Huyke invalidaban las condiciones restrictivas impuestas por la servidumbre en equidad inscrita en el Registro de la Propiedad y al interpretar que la condición restrictiva no ha sido violada y al no poner en vigor la servidumbre en equidad;
"... al interpretar restrictivamente la definición de la palabra edificación.” Apén-dice, exhibit V, pág. 35.


(6) Véase F.L. Arraiza Navas y J.R. Roqué Velázquez, Las servidumbres en equidad, las defensas en equidad y el Registro de la Propiedad en el derecho puertorriqueño, 32 Rev. Jur. U.I.P.R. 35 (1997).


(7) “Las condiciones restrictivas que nos ocupan se denominan “equitable servi-tudes” en el derecho anglosajón. Aunque intrínsecamente no tienen nada de equidad, se les llamó así en aquel derecho debido a que por motivo de la rigidez del antiguo derecho común anglosajón hubo que recurrir judicialmente a la equity para proveerle cauces jurídicos a estos derechos reales. En nuestro derecho no tenemos ese problema. Se trata de derechos reales, lo cual cae cómodamente dentro de nuestro Derecho Civil. En el contrato de compraventa de un solar afectado por condiciones restrictivas éstas son parte del contrato; así vende quien vende y así compra quien compra.” (Escolio omitido.) Sands v. Ext. Sagrado Corazón, Inc., 103 D.P.R. 826, 831 (1975).


(8) Sobre ese aspecto, comentan Arraiza Navas y Roqué Velázquez, ante, pág. 40, a saber: “[fias servidumbres en equidad consisten en cláusulas de índole restrictivas que se crean unilateralmente por el urbanizador en y para el: ‘... beneficio de los presentes y futuros adquirentes de los solares y casas que comprenden una urbani-zación, las cuales condiciones o cláusulas restrictivas imponen cargas o gravámenes especiales, como parte de una plan general de mejoras’.”


(9) Sobre esto véase a Arraiza Navas y Roqué Velázquez, ante.


(10) Véase, además, Sabater v. Corp. Des. Eco. del Pastillo, Inc., 140 D.P.R. 497, 506 (1997).


(11) íd. Véase, además, Cond. S.J. H. Centre v. P.R.F., Inc., 133 D.P.R. 488, 504 (1993).


(12) “La extinción de las servidumbres por motivo de cambios radicales puede ser alegada como defensa ante una acción de injunction o de una sentencia declara-toria solicitando que se declare la modificación o extinción de las restricciones.” Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 354 (1986).


(13) Arraiza Navas y Roqué Velázquez, ante, págs. 43-44; Asoc. V. Villa Caparra v. Iglesia Católica, ante, págs. 356-57; Holmquist v. D-V, Inc., 563 P.2d 1112 (Kan. 1977); Lebo v. Johnson, 349 S.W.2d 744, 749 (1961).
Véanse, además: M.J. Godreau y A.I. García Saúl, Servidumbre y Conservación, 67 Rev. Jur. U.P.R. 249, 304-05 (1998); Comentario, Termination of Servitudes: Expanding the Remedies for ‘Changed Conditions’, 31 U.C.L.A. L. Rev. 226, 236—237 (1983).


(14) Arraiza Navas y Roqué Velázquez, ante, pág. 44, citando, además, a: H. McClintock, Handbook on Equity, 2da ed., St. Paul, West Pub. Co., 1948, Sec. 128; Comentario, ante, pág. 227; Marra v. Aetna Const. Co., 101 P.2d 490 (Cal. 1940), entre otros.
“El mero hecho de que la propiedad en controversia obtenga un valor económico mayor al no tener las restricciones que la impone la servidumbre en equidad, no es decisivo a la hora de determinar sobre si ha ocurrido un cambio en el vecindario. Tampoco será suficiente no decisivo el hecho de que un lote en particular haya cam-biado y no pueda ser residencial nuevamente, para demostrar o alegar que hubo un cambio en el vecindario.” Arraiza Navas y Roqué Velázquez, ante, pág. 44.


(15) Tal como concluimos en el acápite anterior.


(16) Estudio realizado por el ingeniero civil Camilo Almeyda Eurite, de 11 de septiembre de 1998.


(17) El propósito del Distrito R-3 está especificado en el Reglamento de Zonifi-cación como aquel distrito de densidad poblacional intermedia establecido para cla-sificar áreas residenciales desarrolladas o que puedan desarrollarse en donde se permitirán viviendas en solares de trescientos metros cuadrados o más. Reglamento de Planificación Núm. 4, Reglamento de Zonificación Núm. 6211 de 5 de noviembre de 2000, Sec. 13.01.


(18) Se llevó a cabo un estudio que comprendió tales ciento ocho solares. Todos éstos se encuentran ubicados dentro de un área cuyos límites son la Ave. Roosevelt por el norte; los solares frente a la calle Juan B. Huyke por el sur; la calle Femando Primero por el este, y los solares con frente a la calle Unión por el oeste.


(19) En todos ubican estructuras de vivienda vacantes.


(20) Según ello surge de la leyenda de la Urb. Juan B. Huyke en el Mapa de Zonificación de 1998, Apéndice, pág. 106.


(21) Según mencionáramos previamente, este Reglamento derogó el Reglamento de Zonificación de 16 de septiembre de 1992. En su Introducción se expresa que
“Mediante la zonificación se establecen las normas esenciales sobre cómo y donde deben ubicarse las múltiples actividades sociales y económicas de Puerto Rico. A través de este proceso se clasifican los terrenos en zonas o distritos y se establecen para cada uno disposiciones específicas sobre el uso de los terrenos y sobre las obras y estructuras a permitirse.”


(22) Ya anteriormente señalamos que el referido Reglamento fue derogado por el Reglamento de Zonificación de 5 de noviembre de 2000. Las secciones referentes a los usos permitidos en distritos R-3 y a la concesión de permisos para construcción de estacionamiento no han sufrido mayores cambios.


(23) Es preciso indicar que el Reglamento de 1992, Subsección 13.02, disponía que en los distritos R-3 se usarán los edificios o pertenencias para los fines expues-tos a continuación: (1) casas de una o dos familias; (2) casas en hilera y casa de patio de acuerdo con lo establecido en las Secs. 74.00 y 75.00 de este Reglamento; (3) casas de apartamientos, de acuerdo con lo establecido en la Sec. 76.00 de este Reglamento, y (4) otros usos de acuerdo con lo establecido en la Sec. 99.00 de este Reglamento.
Hoy día, el Reglamento vigente desde el 5 de noviembre de 2000 dispone, entre otros usos, se permitirá como uso en Distritos R-3 estacionamientos en solares o estructuras construidas para esos propósitos, siempre que se cumpla con lo estable-cido para el diseño de áreas de estacionamiento en la subsección 74.02 de este Reglamento, subsección 13.02.


(24) Véanse, además: R.M. Anderson, American Law of Zoning, 2da ed., Nueva York, Lawyer’s Cooperative Pub. Co., 1976, Vol. Ill, Secs. 18.42,18.43; D.G. Hagman, Urban Planning and Land Development Control Law, St. Paul, West Pub. Co., 1975, pág. 204.


(25) Cabe destacar, según reseñan Arraiza Navas y Roqué Velázquez, que a través de toda la jurisprudencia en los casos Glines v. Matta, 19 D.RR. 409 (1913); Lawton v. Rodríguez Rivera, 35 D.P.R. 487 (1926); Macatee v. Biascochea, 37 D.P.R. 1 (1927), citados previamente, se sostuvo la existencia y validez de la servidumbre en equidad impugnada y se procedió incluso a ordenar la demolición de la obra cons-truida en contra de las restricciones previamente impuestas y que surgían del Re-gistro de la Propiedad. Arraiza Navas y Roqué Velázquez, ante, pág. 41.


(26) Véanse: Sábater v. Corp. Des. Eco. del Pastilla, Inc., ante, citando & Rodrí-guez v. Twin Towers Corp., 102 D.P.R. 355, 356 (1974); Sands v. Ext. Sagrado Cora-zón, Inc., ante; Pérez v. Pagán, 79 D.P.R. 195, 198 (1956), entre otros.